ORDER

RADER, Circuit Judge.
We sua sponte consider whether Phillip B. Keller’s appeal should be dismissed.
Keller sued two correctional officers for alleged civil rights violations in the United States District Court for the Western District of Wisconsin. The district court granted the defendants’ motion for summary judgment and entered judgment against Keller. Keller appealed to the United States Court of Appeals for the Seventh Circuit, which affirmed the district court’s judgment. Keller filed an appeal in the district court, seeking review here of the decision of the Seventh Circuit.
This court is a court of limited jurisdiction. See 28 U.S.C. § 1295. We have no jurisdiction to review a decision of the Seventh Circuit. Further, we note that the district court denied Keller’s motion for leave to proceed in forma pauperis on appeal.
Accordingly,
*64IT IS ORDERED THAT:
This appeal is dismissed.